Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 1 of 33 PagelD# 419

REDACTED

 

 

IN THE UNITED STATES DISTRICT COURT FOR THE [77a
EASTERN DISTRICT OF VIRGINIA Ff ——hancont
Alexandria Division AUS 2 9 2019

UNITED STATES OF AMERICA
V.

PETER LE
(Counts 1-2, 5-6, 13-14, 22)

DANE NICHOLAS HUGHES
(Counts 1, 3-4, 13-14)

ANTHONY NGUYEN THANH LE
(Count 1, 13-14)

ANGEL HOANG LE
(Counts 1-2, 5-6)

JOSEPH DUK-HYUN LAMBORN
(Counts 1, 22)

SPENCER PAK
(Counts 1, 7-12, 15-18, 24-25)

RICHARD PAK
(Counts 1, 7-12, 15-16, 19-21
23, 26-27)
(Count 1)

TASNEEF AHMED CHOWDHURY
(Count 1)

JOSHUA ANDREW MILIARESIS
(Count 1)

SANG THANH HUYNH
(Count 1)

(Count 1)

Se! Seem” Nome Somme” Newweet Nemueet! Nemuee” Name? ems” Sse! ae” New enw Smet” Set Ning” Nee” Nene Nar None Stee” imme Np” Nee Ne me Nee ee ee ee Ne ee ae ee ee ee ee ee Nee Ste”

 

 

 

 

 

Bag, CLERKS. DISIRICT COURT 4s:
No. 1:19-cr-57 (LO) ALEXANDRIA, VIRGINA

 

Count 1
Conspiracy to distribute

controlled substances
21 U.S.C. § 846

Counts 2-6
Maintaining drug-
involved premises,
21 U.S.C. § 856

Counts 7-13, 15-16
Distribution of cocaine
21 U.S.C. § 841

Count 14
Distribution of marijuana
21 U.S.C. § 841

Counts 17-23
Use, carry, and/or possess
firearms during drug

trafficking offenses
18 U.S.C. § 924(c)

Counts 24-26

Possession of firearms by
prohibited persons

18 U.S.C. § 922(g)

Count 27
False statement during a

firearms purchase
18 U.S.C. §§ 2 and 924(a)(1)(A)

Forfeiture
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 2 of 33 PagelD# 420

YOUNG YOO
(Counts 1, 22)

DAVID THAI HOANG NGUYEN
(Count 1)

(Count 1)

(Count 1)

KHALIL YASIN
(Count 1)

KYU WA HONG
(Count 1)

SASCHA AMADEUS CARLISLE
(Count 1)

FAHAD FAKRUDIN ABDULKADIR
(Count 1)

meet” Neem” Nemeth Neer inet” Neh Nee See Nee Nee” Ne Ne ee ey ee ee ee ee ee ee ee ee ee? ee”

Defendants.

August 2019 Term - At Alexandria
THIRD SUPERSEDING INDICTMENT
Count 1
Conspiracy

THE GRAND JURY CHARGES THAT:

Beginning in or about 2010, and continuing thereafter up to and including
in or about March 2019, the exact dates being unknown to the grand jury, in the
Eastern District of Virginia and elsewhere, the defendants, PETER LE (a/k/a

Savage, Loki, and Lorton King), DANE NICHOLAS HUGHES (a/k/a Dream),
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 3 of 33 PagelD# 421

ANTHONY NGUYEN THANH LE (a/k/a Ant), ANGEL HOANG LE, JOSEPH

DUK-HYUN LAMBORN (a/k/a Joe Yu, Trigga), SPENCER PAK (a/k/a

Pakstacks), RICHARD PAK (a/k/a Teddy, T, 27), J
ee. T ASNEEF AHMED CHOWDHURY (a/k/a Taz, Tas),
JOSHUA ANDREW MILIARESIS, SANG THANH HUYNH (a/k/a Cinco),
en, YOUNG YOO (a/k/a YG), DAVID THAI
HOANG NGUYEN (a/k/a DD), is
eS . HALIL YASIN (a/k/a

Shino), KYU WA HONG (a/k/a Alex Hoang, Starter), SASCHA AMADEUS
CARLISLE (a/k/a Sosa, Wolf), and FAHAD FAKRUDIN ABDULKADIR (a/k/a
Slick), did unlawfully, knowingly, and intentionally combine, conspire,
confederate, and agree with each other and with other persons, both known and
unknown to the grand jury, to commit the following offenses:

(1) to unlawfully, knowingly, and intentionally distribute five hundred
grams or more of a mixture and substance containing of a detectable amount of
cocaine, a Schedule II controlled substance, in violation of Title 21, United States
Code, Section 841(a)(1) and (2);

(2) to unlawfully, knowingly, and intentionally distribute one thousand
kilograms or more of marijuana, a Schedule J controlled substance, in violation of
Title 21, United States Code, Section 841(a)(1) and (2);

(3) to unlawfully, knowingly, and intentionally distribute a mixture and

substance containing a detectable amount of tetrahydrocannabinol (THC), a
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 4 of 33 PagelD# 422

Schedule I controlled substance, in violation of Title 21, United States Code,
Section 841 (a)(1) and (2);

(4) to unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of alprazolam (Xanax), a Schedule [V
controlled substance, in violation of Title 21, United States Code, Section
841(a)(1) and (2);

(5) to unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of 3,4-Methylenedioxy methamphe-
tamine (a/k/a MDMA, ecstasy, molly), a Schedule I controlled substance;

(6) to unlawfully, knowingly, and intentionally distribute a mixture and
substance containing a detectable amount of lysergic acid diethylamide (a/k/a
LSD), a Schedule I controlled substance;

(7) to unlawfully knowingly, and intentionally manufacture, distribute,
and possess with the intent to manufacture and distribute 1,000 or more marijuana
plants, in violation of Title 21, United States Code, Section 841(a)(1) and (2);

(8) to unlawfully, knowingly, and intentionally lease, rent, use, and
maintain a place for the purpose of distributing and using controlled substances,
in violation of Title 21, United States Code, Section 856;

(9) to unlawfully, knowingly, and intentionally distribute controlled
substances to persons under the age of twenty-one, in violation of Title 21, United

States Code, Section 859;
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 5 of 33 PagelD# 423

(10) to unlawfully, knowingly, and intentionally distribute controlled
substances within 1,000 feet of a public school, in violation of Title 21, United
States Code, Section 860;

(11) to unlawfully, knowingly, and intentionally employ, hire, use,
persuade, induce, and entice persons under 18 years of age to violate the
provisions of Title 21 of the United States Code, including Title 21, United States
Code, Sections 841, 856, 859, and 860; and to unlawfully, knowingly, and
intentionally employ, hire, use, persuade, induce, and entice persons under 18
years of age to assist in avoiding detection for any such offense, all in violation of
Title 21, United States Code, Section 861; and

(12) to unlawfully, knowingly, and intentionally sell drug paraphernalia
and to use the mails and other facilities of interstate commerce to transport drug
paraphernalia, that is, devices for use in compounding, converting, concealing,
producing, processing, preparing, ingesting, inhaling, or otherwise introducing
into the human body unlawful controlled substances, including THC and
marijuana and products derived from marijuana, in violation of Title 21, United
States Code, Section 863.

All in violation of Title 21, United States Code, Section 846
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 6 of 33 PagelD# 424

Count 2
Maintaining Drug-Involved Premises

THE GRAND JURY FURTHER CHARGES THAT:

From in or about March 2017, and continuing until in or about January
2018, in Lorton, Virginia, in the Eastern District of Virginia, the defendants,
PETER LE and ANGEL HOANG LE, did unlawfully, knowingly, and
intentionally lease, rent, use, and maintain a place for the purpose of distributing
and using marijuana, THC, and other controlled substances.

All in violation of Title 21, United States Code, Section 856
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 7 of 33 PagelD# 425

Count 3
Maintaining Drug-Involved Premises

THE GRAND JURY FURTHER CHARGES THAT:

From in or about February 2018, and continuing until in or about
September 2018, in Fairfax Station, Virginia, in the Eastern District of Virginia,
the defendant, DANE NICHOLAS HUGHES, did unlawfully, knowingly, and
intentionally lease, rent, use, and maintain a place for the purpose of distributing
and using marijuana, THC, and other controlled substances.

All in violation of Title 21, United States Code, Section 856
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 8 of 33 PagelD# 426

Count 4
Maintaining Drug-Involved Premises

THE GRAND JURY FURTHER CHARGES THAT:

From in or about September 2018, and continuing until in or about
February 2019, in Richmond, Virginia, in the Eastern District of Virginia, the
defendant, DANE NICHOLAS HUGHES, did unlawfully, knowingly, and
intentionally lease, rent, use, and maintain a place for the purpose of distributing
and using marijuana, THC, and other controlled substances.

All in violation of Title 21, United States Code, Section 856
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 9 of 33 PagelD# 427

Count 5
Maintaining Drug-Involved Premises

THE GRAND JURY FURTHER CHARGES THAT:

From in or about November 2017, and continuing until in or about
September 2018, in Merrifield, Virginia, in the Eastern District of Virginia, the
defendants, PETER LE and ANGEL HOANG LE, did unlawfully, knowingly,
and intentionally lease, rent, use, and maintain a place for the purpose of
distributing and using marijuana, THC, and other controlled substances.

All in violation of Title 21, United States Code, Section 856
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 10 of 33 PagelD# A428

Count 6
Maintaining Drug-Involved Premises
THE GRAND JURY FURTHER CHARGES THAT:
From in or about September 2018, and continuing until in or about March
2019, in Dunn Loring, Virginia, in the Eastern District of Virginia, the
defendants, PETER LE and ANGEL HOANG LE, did unlawfully, knowingly,
and intentionally lease, rent, use, and maintain a place for the purpose of
distributing and using marijuana, THC, and other controlled substances.

All in violation of Title 21, United States Code, Section 856

-10-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 11 of 33 PagelD# 429

Count 7
Distribution of Cocaine

THE GRAND JURY FURTHER CHARGES THAT:

On or about August 30, 2017, in Chantilly, Virginia, in the Eastern District
of Virginia, the defendants, SPENCER PAK and RICHARD PAK, did
unlawfully, knowingly, and intentionally distribute approximately one-half ounce
(14 grams) of a mixture and substance containing a detectable amount of cocaine,
a Schedule II controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1)

-11-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 12 of 33 PagelD# 430

Count 8
Distribution of Cocaine

THE GRAND JURY FURTHER CHARGES THAT:

On or about September 26, 2017, in Chantilly, Virginia, in the Eastern
District of Virginia, the defendants, SPENCER PAK and RICHARD PAK, did
unlawfully, knowingly, and intentionally distribute approximately one ounce (28
grams) of a mixture and substance containing a detectable amount of cocaine, a
Schedule II controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1)

-12-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 13 of 33 PagelD# 431

Count 9
Distribution of Cocaine

THE GRAND JURY FURTHER CHARGES THAT:

On or about October 25, 2017, in Chantilly, Virginia, in the Eastern
District of Virginia, the defendants, SPENCER PAK and RICHARD PAK, did
unlawfully, knowingly, and intentionally distribute approximately two ounces (55
grams) of a mixture and substance containing a detectable amount of cocaine, a
Schedule II controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1)

-13-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 14 of 33 PagelD# 432

Count 10
Distribution of Cocaine

THE GRAND JURY FURTHER CHARGES THAT:

On or about January 12, 2018, in Chantilly, Virginia, in the Eastern
District of Virginia, the defendants, SPENCER PAK and RICHARD PAK, did
unlawfully, knowingly, and intentionally distribute approximately two ounces (56
grams) of a mixture and substance containing a detectable amount of cocaine, a
Schedule II controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1)

-14-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 15 of 33 PageIlD# 433

Count 11
Distribution of Cocaine —

THE GRAND JURY FURTHER CHARGES THAT:

On or about March 15, 2018, in Chantilly, Virginia, in the Eastern District
of Virginia, the defendants, SPENCER PAK and RICHARD PAK, did
unlawfully, knowingly, and intentionally distribute approximately four ounces
(112 grams) of a mixture and substance containing a detectable amount of
cocaine, a Schedule II controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1)

-15-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 16 of 33 PagelD# 434

Count 12
Distribution of Cocaine

THE GRAND JURY FURTHER CHARGES THAT:

On or about May 31, 2018, in Chantilly, Virginia, in the Eastern District
of Virginia, the defendants, SPENCER PAK and RICHARD PAK, did
unlawfully, knowingly, and intentionally distribute approximately six ounces (168
grams) of a mixture and substance containing a detectable amount of cocaine, a
Schedule I controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1)

-16-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 17 of 33 PagelD# 435

Count 13
Distribution of Cocaine

THE GRAND JURY FURTHER CHARGES THAT:

On or about June 12, 2018, in Annandale, Virginia, in the Eastern District
of Virginia, the defendants, PETER LE, DANE NICHOLAS HUGHES, and
ANTHONY NGUYEN THANH LE, did unlawfully, knowingly, and
intentionally distribute approximately five ounces (138 grams) of a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled
substance,

In violation of Title 21, United States Code, Section 841(a)(1)

-|7-
Case 1:19-cr-00057-LO’ Document 90 Filed 08/29/19 Page 18 of 33 PagelD# 436

Count 14
Distribution of Marijuana

THE GRAND JURY FURTHER CHARGES THAT:

On or about June 12, 2018, in Annandale, Virginia, in the Eastern District
of Virginia, the defendants, PETER LE, DANE NICHOLAS HUGHES, and
ANTHONY NGUYEN THANH LE, did unlawfully, knowingly, and
intentionally distribute approximately three pounds (1,332 grams) of marijuana, a
Schedule I controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1)

-18-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 19 of 33 PagelD# 437

Count 15
Distribution of Cocaine

THE GRAND JURY FURTHER CHARGES THAT:

On or about August 21, 2018, in Chantilly, Virginia, in the Eastern District
of Virginia, the defendants, SPENCER PAK and RICHARD PAK, did
unlawfully, knowingly, and intentionally distribute approximately six ounces (166
grams) of a mixture and substance containing a detectable amount of cocaine, a
Schedule II controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1)

-19-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 20 of 33 PagelD# 438

Count 16
Distribution of Cocaine

THE GRAND JURY FURTHER CHARGES THAT:

On or about September 25, 2018, in Centreville, Virginia, in the Eastern
District of Virginia, the defendants, SPENCER PAK and RICHARD PAK, did
unlawfully, knowingly, and intentionally distribute approximately three ounces
(86 grams) of a mixture and substance containing a detectable amount of cocaine,
a Schedule II controlled substance.

In violation of Title 21, United States Code, Section 841(a)(1)

-20-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 21 of 33 PagelD# 439

Count 17
Use, Carry, and Possess a Firearm during a Drug Trafficking Offense

THE GRAND JURY FURTHER CHARGES THAT:

On or about March 11, 2015, in Centreville, Virginia, in the Eastern
District of Virginia, the defendant, SPENCER PAK, did unlawfully and
knowingly use, carry, brandish, and discharge a firearm, that is, a handgun, during
and in relation to a drug trafficking crime, that is, the conspiracy to distribute
controlled substances, as set forth and charged in Count 1 of this Third
Superseding Indictment, which is re-alleged and incorporated herein by reference,
and did aid, abet, and assist in the commission of this offense.

All in violation of Title 18, United States Code, Sections 2 and 924(c)

-21-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 22 of 33 PagelD# 440

Count 18
Use, Carry, and Possess a Firearm during a Drug Trafficking Offense

THE GRAND JURY FURTHER CHARGES THAT:

On or about November 24, 2017, in Centreville, Virginia, in the Eastern
District of Virginia, the defendant, SPENCER PAK, did unlawfully and
knowingly use and carry a firearm, that is, a semi-automatic pistol, during and in
relation to a drug trafficking crime, and did unlawfully and knowingly possess
said firearm in furtherance of a drug trafficking crime, that is, the conspiracy to
distribute controlled substances, as set forth and charged in Count 1 of this Third
Superseding Indictment, which is re-alleged and incorporated herein by reference.

All in violation of Title 18, United States Code, Section 924(c)

-22-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 23 of 33 PagelD# 441

Count 19
Use, Carry, and Possess a Firearm during a Drug Trafficking Offense

THE GRAND JURY FURTHER CHARGES THAT:

On or about May 31, 2018, in Chantilly, Virginia, in the Eastern District
of Virginia, the defendant, RICHARD PAK, did unlawfully and knowingly use
and carry a firearm during and in relation to a drug trafficking crime, and did
unlawfully and knowingly possess said firearm in furtherance of a drug
trafficking crime, that is, the conspiracy to distribute controlled substances, as set
forth and charged in Count 1 of this Third Superseding Indictment, and the
distribution of cocaine, as set forth and charged in Count 12 of this Third
Superseding Indictment, which are re-alleged and incorporated herein by
reference.

All in violation of Title 18, United States Code, Section 924(c)

~23.
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 24 of 33 PagelD# 442

Count 20
Use, Carry, and Possess a Firearm during a Drug Trafficking Offense

THE GRAND JURY FURTHER CHARGES THAT:

On or about August 21, 2018, in Chantilly, Virginia, in the Eastern District
of Virginia, the defendant, RICHARD PAK, did unlawfully and knowingly use
and carry a firearm during and in relation to a drug trafficking crime, and did
unlawfully and knowingly possess said firearm in furtherance of a drug
trafficking crime, that is, the conspiracy to distribute controlled substances, as set
forth and charged in Count 1 of this Third Superseding Indictment, and the
distribution of cocaine, as set forth and charged in Count 15 of this Third
Superseding Indictment, which are re-alleged and incorporated herein by
reference,

,

All in violation of Title 18, United States Code, Section 924(c)

-24-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 25 of 33 PagelD# 443

Count 21
Possession of a Firearm in Furtherance of a Drug Trafficking Offense

THE GRAND JURY FURTHER CHARGES THAT:

On or about November 18, 2018, in Chantilly, Virginia, in the Eastern
District of Virginia, the defendant, RICHARD PAK, did unlawfully and
knowingly possess a firearm, that is, a Glock Model 26 semi-automatic pistol, in
furtherance of a drug trafficking crime, that is, the conspiracy to distribute
controlled substances, as set forth and charged in Count 1 of this Third
Superseding Indictment, which is re-alleged and incorporated herein by reference,
and the distribution of marijuana, in violation of Title 21, United States Code,

" Section 841(a)(1).

All in violation of Title 18, United States Code, Section 924(c)

-25-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 26 of 33 PagelD# 444

Count 22
Use, Carry, and Possess a Firearm during Drug Trafficking

THE GRAND JURY FURTHER CHARGES THAT:

On or about January 31, 2019, and continuing to on or about February 1,
2019, in the Eastern District of Virginia, the defendants, PETER LE, JOSEPH
DUK-HYUN LAMBORN, and YOUNG YOO, did unlawfully and knowingly
use and carry a firearm during and in relation to a drug trafficking crime, and did
unlawfully and knowingly possess a firearm in furtherance of that drug trafficking
crime, that is, the conspiracy to distribute controlled substances, as set forth and
charged in Count 1 of this Third Superseding Indictment, which is re-alleged and
incorporated herein by reference.

All in violation of Title 18, United States Code, Section 924(c)

-26-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 27 of 33 PagelD# 445

Count 23
Use, Carry, and Possess a Firearm during a Drug Trafficking Offense

THE GRAND JURY FURTHER CHARGES THAT:

On or about February 16, 2019, in Loudoun County, Virginia, in the
Eastern District of Virginia, the defendant, RICHARD PAK, did unlawfully and
knowingly use and carry a firearm, that is, a Glock Model 26 semi-automatic
pistol, during and in relation to a drug trafficking crime, and did unlawfully and
knowingly possess said firearm in furtherance of a drug trafficking crime, that is,
the conspiracy to distribute controlled substances, as set forth and charged in
Count | of this Third Superseding Indictment, which is re-alleged and
incorporated herein by reference.

All in violation of Title 18, United States Code, Section 924(c)

-27-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 28 of 33 PagelD# 446

Count 24
Possession of a Firearm by a Prohibited Person

THE GRAND JURY CHARGES THAT:

On or about August 19, 2016, in Centreville, Virginia, in the Eastern
District of Virginia, the defendant, SPENCER PAK, knowing that he was an
unlawful user of a marijuana, a controlled substance, did unlawfully and
knowingly possess, in and affecting commerce, a firearm, that is, a semi-
automatic rifle, said firearm having travelled in interstate and foreign commerce.

In violation of Title 18, United States Code, Section 922(g)

-28-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 29 of 33 PagelD# 447

Count 25
Possession of a Firearm by a Prohibited Person
| THE GRAND JURY CHARGES THAT:

In or about November 24, 2017, in Centreville, Virginia, in the Eastern
District of Virginia, the defendant, SPENCER PAK, knowing that he was an
unlawful user of marijuana, a controlled substance, did unlawfully and knowingly
possess, in and affecting commerce, a firearm, that is, a semi-automatic pistol,
said firearm having travelled in interstate and foreign commerce.

In violation of Title 18, United States Code, Section 922(g)

-29-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 30 of 33 PagelD# 448

Count 26
Possession of a Firearm by a Prohibited Person

THE GRAND JURY CHARGES THAT:

On or about May 31, 2018, in Chantilly, Virginia, in the Eastern District
of Virginia, the defendant, RICHARD PAK, knowing that he was an unlawful
user of marijuana and cocaine, controlled substances, did unlawfully and
knowingly possess, in and affecting commerce, a firearm, that is, a semi-
automatic pistol, said firearm having travelled in interstate and foreign commerce.

In violation of Title 18, United States Code, Section 922(g)

-30-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 31 of 33 PagelD# 449

Count 27
False Statement during a Firearm Purchase
THE GRAND JURY FURTHER CHARGES THAT:

On or about November 18, 2018, in Chantilly, Virginia, in the Eastern District
of Virginia, the defendant, RICHARD PAK, did willfully cause a person, and did
knowingly aid, abet, and induce said person, to knowingly make a false statement
and representation to a business licensed under the provisions of Chapter 44 of
Title 18, United States Code, with respect to information required by the
provisions of Chapter 44 of Title 18, United States Code, to be kept in the records
of such business, in that the person did knowingly execute a Department of
Justice, Bureau of Alcohol, Tobacco, Firearms, and Explosives Form 4473,
Firearms Transaction Record, stating that the person was the actual
transferee/buyer of the firearm listed on the form, that is: one Glock Model 26
pistol, when the person was not the actual transferee/buyer, but was, in fact,
acquiring the firearm for the defendant, RICHARD PAK.

All in violation of Title 18, United States Code, Sections 2 and 924(a)(1)(A)

-31-
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 32 of 33 PagelD# 450

Forfeiture

THE GRAND JURY FURTHER CHARGES THAT:

‘The defendants, PETER LE (a/k/a Savage, Loki, and Lorton King), DANE
NICHOLAS HUGHES (a/k/a Dream), ANTHONY NGUYEN THANH LE (a/k/a
Ant), ANGEL HOANG LE, JOSEPH DUK-HYUN LAMBORN (a/k/a Joe Yu,
Trigga), SPENCER PAK (a/k/a Pakstacks), RICHARD PAK (a/k/a Teddy, T, 27),

es, 1ASNEEF AHMED

CHOWDHURY (a/k/a Taz, Tas), JOSHUA ANDREW MILIARESIS, SANG

THANH HUYNH (a/k/a Cinco), YOUNG yoo
(a/k/a YG), DAVID THAI HOANG NGUYEN (a/k/a DD), EEE

ee .

Ee, KYU WA HONG (a/k/a Alex Hoang, Starter),

SASCHA AMADEUS CARLISLE (a/k/a Sosa, Wolf), and FAHAD FAKRUDIN
ABDULKADIR (a/k/a Slick), if convicted of the offense charged in Count 1 of
this indictment, shall forfeit to the United States any property constituting, or

derived from, any proceeds the defendant obtained, directly or indirectly, as the

~33.
Case 1:19-cr-00057-LO Document 90 Filed 08/29/19 Page 33.of 33 PagelD# 451

result of such violation and any of the defendant’s property used, or intended to

be used, in any manner or part, to commit or to facilitate the commission of such

violation.

Pursuant to Title 21, United States Code, Section 853(a)

G. Zachary Terwilliger
United States Attorney -

—

James L. Tromp
Carina Cuellar . -
Assistant United States Attorneys

 
 
 
 

-33-

A TRUE BILL:

Pursuant to the E-Government Act,,
The original of this page has been filed
under seal in the Clerk's Office

FOREPERSON

 
